DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, Species A, Figs. 1A-1B in the reply filed on 06/17/2022 is acknowledged.
Applicants designated claims 12-13 and 17 read into the elected Species.
Claims 14-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.

Claim Interpretations
Claim  13 recites “wherein the valves comprise: a first three-way valve … a second three-way valve … a third three-way valve”, therefore, claim 13 may include any number of additonal valves, three-way or any other types of valves.
The “the first three-way valve being connected to the fluid inlet of the internal flow passage”, the connection may be direct or indirect. Note Applicants’ Fig. 1A also various couplers, elbows and bends
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci et al. (US 20110284505, hereafter ‘505).
‘505 teaches all limitations of:
Claim 12: APPARATUS AND METHOD FOR TEMPERATURE CONTROL OF A SEMICONDUCTOR SUBSTRATE SUPPORT (title, the claimed “A system for controlling a temperature of a target object”), In the FIG. 5A implementation, fluid at Tpc flows from recirculator 530 through line 511, valve 561, line 512, substrate support 100, line 513, valve 562, line 514 and back to recirculator 530 ([0034], the claimed “including an internal flow passage having a fluid inlet and fluid outlet”, Note Fig. 5C also read into claim 12), 
510 is a main recirculator with a reservoir temperature of T1; 530 is the PREC with a reservoir temperature of Tpc; 520 is a main recirculator with a reservoir temperature of T2 which is greater than T1 by at least 10o C., at least 20 o C., at least 30o C., at least 40o C., at least 50o C., at least 60o C., or more; and 540 is the PREH with a reservoir temperature of Tph. Valve arrangements 561 and 562 are automatically operated to cooperatively direct fluid from one of the recirculators into the substrate support 100 ([0033], 2nd and 3rd sentences), an exemplary circulation system according to an embodiment has a cooling capacity of 4000 W with recirculators capable of providing liquids from -10 to 90o C ([0067], the claimed “the system comprising: a first thermoregulator having a fluid inlet and a fluid outlet, the first thermoregulator being configured to adjust a temperature of fluid flowing from the fluid inlet of the first thermoregulator to a first temperature; a second thermoregulator having a fluid inlet and a fluid outlet, the second thermoregulator being configured to adjust a temperature of fluid flowing from the fluid inlet of the second thermoregulator to a second temperature; a plurality of valves”); 
FIG. 5A is a simplified diagram showing logic connections between a controller 590 and the valve arrangements 561 and 562, which connect the recirculators 510-540 to the substrate support 100, without showing details of implementation ([0033], 4th sentence, the claimed “and a controller for switching the valves”),
 fluid at Tpc flows from recirculator 530 through line 511, valve 561, line 512, substrate support 100, line 513, valve 562, line 514 and back to recirculator 530. To switch over to fluid at T1 from recirculator 510, valves 561, 562 are connected to lines 515, 516 so that fluid flows from recirculator 510, through line 515, valve 561, line 512, through substrate support 100, line 513, valve 562, line 516 and back to recirculator 510. To switch over to fluid at Tph, valves 561, 562 are connected to lines 517, 518 so that fluid flows from recirculator 540, through line 517, valve 561, line 512, substrate support 100, line 513, valve 562, line 518 and back to recirculator 540. To circulate fluid at T2, valves 561, 562 are connected to lines 518a, 519 and fluid from recirculator 520 passes through line 518a, valve 561, line 512, substrate support 100, line 513, valve 562, line 519 and back to recirculator 520. A controller 590 actuates the valves 561 and 562 ([0034], the claimed “wherein the controller is configured to control the valves such that, in a first operation mode, a first fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the first thermoregulator while a second fluid component circulates between at least one of the valves and the second thermoregulator; and in a second operation mode, the second fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the second thermoregulator while the first fluid component circulates between at least one of the valves and the first thermoregulator”).  
Claim 13: FIG. 5C shows another arrangement of the first embodiment, wherein a plurality of four-way crossover valves 581-586 cooperatively direct fluid from one of the recirculators into the substrate support 100 ([0038]), Referring FIG. 4 and FIG. 5C, before time t3, fluid at T1 flows from the recirculator 510, sequentially through line 551, valve 583, line 552, valve 581, line 553, substrate support 100, line 554, valve 582, line 568, valve 581, line 555, valve 585, line 556, and back to the recirculator 510. At the same time, the other recirculators can be maintained in standby mode such that fluid from the recirculator 530 circulates through line 557, the valve 583, line 558, valve 585 and line 559 back to the recirculator 530; fluid from the recirculator 540 circulates through line 561, the valve 586, line 562, valve 582, line 563, valve 584, line 564 and back to recirculator 540; fluid from the recirculator 520 circulates through line 565, the valve 586, line 566, valve 584 and line 567 back to recirculator 540 ([0039], see also [0040] to [0042], the claimed “wherein the valves comprise: a first three-way valve having a first port, a second port, and a third port, the first port of the first three-way valve being connected to the fluid inlet of the internal flow passage, the second port of the first three-way valve being connected to the fluid outlet of the first 2,App. No: 16/714910 thermtoregulator, the third port of the first three-way valve being connected to the fluid inlet of the first thernoreglator; a second three-way valve having a first port, a second port, and a third port, the first port of the second three-way valve being connected to the fluid inlet of the internal flow passage, the second port of the second three-way valve being connected to the fluid outlet of the second thermoregulator, the third port of the second three-way valve being connected to the fluid inlet of the second thermoregulator; and a third three-way valve having a first port, a second port, and a third port, the first port of the third three-way valve being connected to the fluid outlet of the internal flow passage, the second port of the third three-way valve being connected to the fluid inlet of the first thermoregulator, the third port of the third three-way valve being connected to the fluid inlet of the second thermoregulator, wherein the controller is configured to control the first to third three-way valves such that, in the first operation mode, the first fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the first thermoregulator while the second fluid circulates between the second three-way valve and the second thermoregulator; and in the second operation mode, the second fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the second thermoregulator while the first fluid circulates between the first three-way valve and the first thermoregulator”, the the connection may be indirect and include other intervening components, likewise Applicants’ Fig. 1A also various couplers, elbows and bends, Fig. 5C shows recirculator 510 is in loop with the substrate support 100 while the other three recirculators are in idle loop passing through three way valves according to [0039], by the operation of [0040] to [0042], each of the recirculator 520 to 540 in turns in loop with the substrate support 100 while other recirculators in idle mode). 
 	Claim 17: In the FIG. 5A implementation, fluid at Tpc flows from recirculator 530 through line 511, valve 561, line 512, substrate support 100, line 513, valve 562, line 514 and back to recirculator 530 ([0034], the claimed “wherein the target object is a stage for placing a substrate”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170092472 (Fig. 4) and US 20040187787 (Fig. 6) each teach three-way valve arrangement. US 9664460 is cited for two temperature unit 74 75 (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716